Broyles, C. J.
Upon the trial of this case and while the solicitor-general
was making the concluding argument to the jury he used the following words: “I had no idea that they would put the character of such a man as Luther Hill [the accused] in evidence. If I had, I would have had twenty men here to prove his character by.” Counsel for the defendant promptly moved for a mistrial, on the grounds that the statement was unauthorized by the evidence and was highly prejudicial to the accused. The court denied the motion, and failed to rebuke the solicitor-general or to instruct the jury not to consider the statement, and the statement was not withdrawn by the solicitor-general. Held: The refusal to declare a mistrial was reversible error, and the court therefore erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.